
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1593
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Ortiz, Mr. Hinojosa,
			 Mr. Reyes, and
			 Mr. Gene Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting academically based social
		  studies curriculum standards for the Nation’s elementary and secondary
		  education public school textbooks.
	
	
		Whereas the National Council for the Social Studies
			 believes that State social studies standards should be developed by consulting
			 scholars for their expertise, soliciting input from community members and
			 educators, and having master social studies educators write standards to ensure
			 that they are effective and grade appropriate;
		Whereas the Texas State Board of Education appointed
			 teachers and scholars to serve on writing teams and tasked them to use their
			 expertise and professional judgment to draft curriculum standards for each
			 subject or grade level;
		Whereas elected officials at the Texas State Board of
			 Education disregarded many academically based recommendations and approved
			 politically biased standards within the curriculum that are outside of
			 mainstream scholarship;
		Whereas due to the size and influence of the Texas
			 textbook market, curriculum standards adopted in Texas have long exerted a
			 strong influence on public school textbooks used around the United
			 States;
		Whereas changes made by the Texas State Board of
			 Education, such as downplaying the struggle leading up to and during the civil
			 rights movement and undermining basic concepts of the constitutionally mandated
			 boundaries between institutions of religion and government are outside the
			 mainstream of historical scholarship;
		Whereas over 1,200 history scholars from universities
			 across Texas and the Nation signed a letter stating that Texas’ social studies
			 curriculum revisions would undermine the study of the social sciences in public
			 schools by misrepresenting and even distorting the historical record and the
			 functioning of United States society; and
		Whereas civil rights organizations expressed concern that
			 the curriculum standards adopted by the Texas State Board of Education do not
			 accurately portray the struggle by minorities and women to achieve civil and
			 equal rights in the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports standards that guide curriculum
			 development, instruction, and assessment in classrooms that are developed by
			 experts and not subject to political biases;
			(2)supports social
			 studies curriculum standards that reflect current historical scholarship to
			 accurately present vocabulary and content-specific knowledge to students, help
			 students acquire the analytical skills to understand chronology, and engage in
			 comprehension, interpretation, problem-solving, and decisionmaking required for
			 college readiness and the 21st century workforce;
			(3)supports social
			 studies curriculum standards that accurately address the fundamental conflicts
			 and triumphs that have shaped the Nation’s past and influence its future;
			 and
			(4)supports social studies curriculum
			 standards that are clear, informed, and inclusive to allow students to be
			 knowledgeable of the Nation’s diverse history and culture, just as our
			 diversity represents an integral part of the Nation as a whole.
			
